DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-20 are pending, in which claims 1, 8, and 15 are in independent form.  

Drawings
3.	The applicant’s drawings submitted on September 18, 2018 are acceptable for examination purposes.
Priority
4.	Acknowledgment is made of applicant’s claim for U.S. Provisional Patent Application (62/675,945 filed on May 24, 2018) priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 8, and 15 recite receiving, by a user experience, a written instruction from a user; analyzing the 
7.	The limitation of "receiving, by a user experience, a written instruction from a user”; “analyzing the written instruction to determine a user intent and one more parameters”, “determining a system asset pertinent to the user intent”, “accessing metadata associated with the system asset”, “parsing the metadata to determine a formal language query and a display method related to the system asset”, and  “retrieving a set of data from a data application using the formal language query and the one more parameters”, as drafted, is a step that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components.  That is, other than reciting, “processor" and "memory", nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1, 8, and 15 recite an abstract idea.
8.	This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using one or more hardware processors to perform the receiving, analyzing, determining, accessing, parsing, and retrieving steps.  The computing device in each step is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer function of receiving a written 
9.	 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a one or more hardware processors to perform the accessing, processing, calculating, determining and updating steps amounts to no more than mere instructions to apply the exception using a generic computer component.  The steps of receiving, analyzing, retrieving, determining, are mere insignificant extra-solution activity and do not amount to significantly more. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
10.	Claim 2-7, 9-14, and 16-20 depend on claims 1, 8 and 15 and include all the limitations of claims 1, 8 and 15. Therefore, claims 2-7, 9-14, and 16-20 recite the same abstract idea and the analysis must therefore proceed to Step 2A Prong Two.
11.	Claims 2, 9, and 16 recites the additional limitation of operations further comprise, determining, by the user experience, whether the written instruction includes natural language; when the written instruction does not include natural language, determining a navigational action to perform in the user experience based on the written 
12.	Claims 3, 10, and 17 recite the additional limitations further comprising determining, by the user experience, whether the written instruction includes natural language; when the written instruction does not include natural language, determining a navigational action to perform in the user experience based on the written instruction; and rendering a representation of the set of data based on the resolved display method. This judicial exception is not integrated into a practical application.  The additional elements represent a further mental process step of parsing, determining, and rendering the resolved display method.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application.  
13.	Claims, 4, 11, and 18, additionally recite receiving, by the user experience, a second written instruction from the user, wherein the second written instruction is entered on the rendered set of data, determining a second set of parameters based on the second written instruction, retrieving a second set of data from the data application using the formal language query and the second set of parameters, and rendering a representation of the second set of data based on the display method. This judicial exception is not integrated into a practical application.  The additional elements represent a further mental process step of prompting the user with the first user intent and the second user intent.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application.  Accordingly, claims 4, 11, and 18 recite an abstract idea and is ineligible.
14.	Claims 5, 12, and 19, additionally recite receiving, by the user experience, a second written instruction from the user: determining a second set of parameters based on the second written instruction; retrieving a second set of data from the data application using the formal language query and the second set of parameters; and rendering a representation of the second set of data based on the display method. This judicial exception is not integrated into a practical application.  The additional elements 
15.	Claims 6 and 13, additionally recite determining, by the user experience, if the user has permission to access the system asset: and rendering the representation of the set of data based on the display method only when the user has permission to access the system asset. This judicial exception is not integrated into practical application.  The additional elements represent another abstract idea of prompting the user with the resolved display method and the second display method.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application.  Accordingly, claims 6 and 13 recite an abstract idea and is ineligible.
16.	Claims 7, 14, and 20, additionally recite wherein the representation of the set of data is a chart, graph, or table. This judicial exception is not integrated into a practical 

Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
18.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. U.S.2005/0055628 A1 (hereinafter Chen) in view of Jolley et al. US 2017/0242886 A1 (hereinafter Jolley).

  Regarding claim 1, Chen discloses a computer-implemented method, comprising: 	receiving, by a user experience, a written instruction from a user (Chen [0050], discloses receiving a written instruction from a user has handwritten characters comprising an annotation);  	analyzing the written instruction to determine a user intent and one or more parameters (Chen [0046]-[0052], wherein the annotation comprising parameter such as underline etc. is analyzed to determine user intent); 	determining a system asset pertinent to the user intent (Chen [0096], user provided what system asset (i.e., application) to use to express his/her intent. See also [0084] user accessed document stored in the implemented system); 	accessing metadata associated with the system asset (Chen [0007] and [0036] describes system asset metadata, such as context information accessed by a user, e.g., “Context information is obtained when a user enters an annotation, and is used to assist in determining and locating relevant content in which the user may be interested, whether in the same document or a different document located on a local computer or on the Internet or other network”); 	retrieving a set of data from a data application using the formal language query 
 	Regarding claim 3, the rejection of claim 1 is hereby incorporated by reference, Chen and Jolley discloses a method, further comprising: 	determining, by the user experience, whether the written instruction includes natural language (Jolley [0049] describes the system includes a system to take a natural language statement from a user), 	when the written instruction does not include natural language, determining a navigational action to perform in the user experience based on the written instruction (Jolley [0313], [0315], and [0321] describes that the implemented system takes various forms of user commands or action, such as touch or gesture or other inputs to perform the intended operation); and 	performing the navigational action in the user experience (Jolley [0313] the system intelligent agent, See [Figure 2, element 212] responds in various ways to perform the sought after user action),
 	Regarding claim 4, the rejection of claim 1 is hereby incorporated by reference, Chen and Jolley discloses a method, further comprising: 	receiving, by the user experience, a second written instruction from the user, wherein the second written instruction is entered on the rendered set of data (Chen 
 	Regarding claim 5, the rejection of claim 1 is hereby incorporated by reference, Chen and Jolley discloses a method, further comprising: 	receiving, by the user experience, a second written instruction from the user (Chen [0050], discloses receiving a written instruction from a user has handwritten characters comprising an annotation), 	wherein the second written instruction compares the rendered set of data to a 
 	Regarding claim 6, the rejection of claim 1 is hereby incorporated by reference, Chen and Jolley discloses a method, further comprising: 	determining, by the user experience, if the user has permission to access the system asset (Jolley [0054] describes that the implemented system has an embodiment  to determine the authentication of a user), and 	rendering the representation of the set of data based on the display method only when the user has permission to access the system asset (Jolley [0054] describes user 
 	Regarding claim 7, the rejection of claim 1 is hereby incorporated by reference, Chen and Jolley discloses a method, wherein the representation of the set of data is a chart, graph, or table (Jolley [0067] where the implemented system provides a graph (chart or table), e.g., “The set of systems to provide data (302, 304, 306) and the set of systems to provide meaning (308, 310) are melded (312) to provide a graph based model of the world”). 	With regard to Independent claims 8 and 15,  These claims are similar in scope with claim 1 and is rejected under a similar rationale.
With regard to dependent claims 9 and 16,  These claims are similar in scope with claim 2 and is rejected under a similar rationale.
With regard to dependent claims 10 and 17,  These claims are similar in scope with claim 3 and is rejected under a similar rationale.
With regard to dependent claim 11,  The claim is similar in scope with claim 4 and is rejected under a similar rationale.

With regard to dependent claims 13 and 19,  These claims are similar in scope with claim 6 and is rejected under a similar rationale.
With regard to dependent claims 14 and 20,  These claims are similar in scope with claim 7 and is rejected under a similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145